DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 11 and 19 filed on 03/31/2021 have been considered but they are not persuasive.
In Remark page 8, lines 15-18, applicant argued that "Claims 1 and 17 have been amended to further require "wherein the location of the reduced work area on the second display depends on the location of the keyboard on [the surface of] the second display." Applicant submits that neither Park or Perelli teach, mention or suggest this limitation. Furthermore, in page 9, lines 8-10, applicant argued that “Nothing in Perelli teaches, mentions or suggests that the location of the keyboard on display side 203 varies, let alone that the work area of display side 203 depends on the location of the keyboard on display side 203”.
The examiner respectfully disagrees with Applicant's argument. In fact, in Fig. 3, Col. 4, lines 33-37 Perelli discloses “The first electronic subassembly 102 includes a display device 200 on the display side 203 of the housing 106. The display device 200 may be similar to the display device 110…may be an electronic display, such as a touchscreen, liquid crystal display” and Fig. 2, Col. 2 lines 52-57 ”The first electronic subassembly 102 includes a housing 106 to which a first input device 112 is engaged. The housing 106 has an input side 201…(shown in FIG. 2). The first input device 112 is shown as a keyboard having keys that are accessible on the input side 201 of the is coupled with the first electronic subassembly 102” Perelli teaches an apparatus 100 includes an electric subassembly 104 operates on the 1st display device 110 (as touchscreen, liquid crystal display, Fig. 2) and an electric subassembly 102 operates on the 2nd display device 200 (as touchscreen, liquid crystal display, Fig. 3). The electric subassembly 102 includes a first input device 112 as a removable keyboard is detected to place on the top of 2nd display 200 (touchscreen) via an accessible input side 201 of the housing 206 (Fig. 2). Therefore, it can reduce the work area (surface of touchscreen areas) of 2nd display 200 which is obstructed by keyboard (Fig. 2).
Claims 17 and 19 are rejected as the same above explanation of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1-5 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable by Park et al. (U.S. 2019/0114133 A1) in view of Perelli et al. (U.S. 9,946,308 B1).  
Regarding Claim 1 (Currently amended), Park discloses an Information Handling System (IHS) (Park, [0007] “an electronic device equipped with a plurality of displays”), comprising:
a processor (Park, [0010] “a processor disposed in the housing”); and a memory coupled to the processor ([0010], “at least one memory disposed in the housing and connected to the processor”,
 the memory having program instructions stored thereon that, upon execution by the processor (Park, abstract “at least one memory disposed in the housing, connected to the processor, and storing instructions that, when executed by the processor”), cause the IHS to: 
produce a work area on a second display, wherein the second display is coupled to a first display via a hinge (Park, Fig. 2A [0056] “The first display 160a may be disposed in the upper portion 101a of the electronic device 101. The second display 160b may be disposed in the lower portion 101b of the electronic device 101. The upper portion 101a and the lower portion 101b of the electronic device may be provided in a structure in which they are coupled via, hinge coupling, and are foldable.” Park teaches producing a work area (display area 160b) on a second display, where the second display (160b) is coupled with the first display (160a) via a hinge; 
detect that a  keyboard is placed on  the second display; and in response to the detection, reduce the work area on the second display into one or more areas unobstructed by the keyboard (Park, [0089] “When it is detected that the electronic device 101 is connected to a sub-electronic device, such as the support device 800, the electronic device 101 may switch to desktop mode and may display the second screen 210 in the case in which the first screen 200 is displayed on the electronic device 101” and [0060] “ Referring to FIG. 2C, In the desktop mode, a virtual keyboard may be displayed in the second display 160b” Park teaches in 
Park discloses a removeable keyboard (a Bluetooth keyboard 810) is connected to the laptop (electronic device 101) via wireless communication and display the second screen 210 (Park, Fig. 8, [0090]).
However, Park does not explicitly teach detect that a removeable keyboard is placed on top of the second display; and in response to the detection, reduce the work area on the second display into one or more areas unobstructed by the keyboard, wherein the location of the reduced work area on the second display depends on the location of the keyboard on the second display.
Perelli teaches detect that a removeable keyboard is placed on top of the second display; and in response to the detection, reduce the work area on the second display into one or more areas unobstructed by the keyboard, wherein the location of the reduced work area on the second display depends on the location of the keyboard on the second display (Perelli, Figs. 1, 3, Col. 4, lines 33-37 “The first electronic subassembly 102 includes a display device 200 on the display side 203 of the housing 106. The display device 200 may be similar to the display device 110…may be an electronic display, such as a touchscreen, liquid crystal display” and Fig. 2, Col. 2 lines 52-57 ”The first electronic subassembly 102 includes a housing 106 to which a first input device 112 is engaged. The housing 106 has an input side 201…(shown in FIG. 2). The first input device 112 is shown as a keyboard having keys that are accessible on the input side 201 of the housing 106” and Fig. 2, Col. 4, lines 8-11 ”the second is coupled with the first electronic subassembly 102” Perelli teaches an apparatus 100 includes an electric subassembly 104 operates on the 1st display device 110 (as touchscreen, liquid crystal display, Fig. 2) and an electric subassembly 102 operates on the 2nd display device 200 (as touchscreen, liquid crystal display, Fig. 3). The electric subassembly 102 includes a first input device 112 as a removable keyboard is detected to place on the top of 2nd display 200 (touchscreen) via an accessible input side 201 of the housing 206 (Fig. 2). Therefore, it can reduce the work area (surface of touchscreen areas) of 2nd display 200 which is obstructed by keyboard (Fig. 2).
Park and Perelli are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Park and Perelli are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Park using external keyboard via wireless communication to combine with a removeable keyboard (as taught by Perelli) in order to place on top the 2nd display and reduce the work area on the second display  because Perelli can provide a removeable keyboard (112) is placed on top of the 2nd touch screen 200 and reduce the working area of the touch screen 200 (Perelli, Figs. 1, 2, 3, Col. 4, lines 33-37, Col. 2 lines 52-57). Doing so, it may provide a notebook may 
Regarding Claim 2, Park discloses the IHS of claim 1, wherein the one or more areas unobstructed by the keyboard comprise at least one of: an application window, a touch bar area, or a touch input area (Park, Fig. 2A, [0056] “Each of the first display 160a and the second display 160b may include a touch circuit or a pressure sensor for receiving a touch.” Park teaches the first display and second display are touchscreen area, thus, areas unobstructed by the key board can be used as a touch input area).
Regarding Claim 3, the IHS of claim 1, Park discloses using an external keyboard to control the notebooks via wireless communication ([0090], Fig. 8B)
However, Park does not explicitly teach wherein to the reduce the work area, the program instructions, upon execution by the processor, further cause the IHS to: determine that the keyboard obstructs at least a portion of an on-screen keyboard; and in response to the determination, remove the on-screen keyboard
Perelli teaches wherein to the reduce the work area, the program instructions, upon execution by the processor, further cause the IHS to: determine that the keyboard obstructs at least a portion of an on-screen keyboard; and in response to the determination, remove the on-screen keyboard (Perelli, Figs. 1, 2, Col. 2 lines 55-57 “The first input device 112 is shown as a keyboard having keys that are accessible on the input side 201 of the housing 106” and Col. 3, lines 4-67 “The input device 112 may be coupled with the processor 114 so that user input provided by the input device 112 is communicated to the processor 114,…the 
Park and Perelli are combinable see rationale in claim 1.
Regarding Claim 4, Park discloses the IHS of claim 1, wherein to the reduce the work area, the program instructions, upon execution by the processor, further cause the IHS to: determine that the keyboard obstructs at least a portion of an application window displayed in the work area on the second display; and in response to the determination, produce a task or application switcher via the first display (Park, [0060] “Referring to FIG. 2C, in desktop mode, a screen 210 including a virtual keyboard may be displayed in the second display 160b” and [0086] “Referring to FIG. 7E, according to the selection input 701a for canceling normal tablet mode, the electronic device 101 may switch to the desktop mode and may display the screen 210 according to the desktop mode” Park teaches determining, in the desktop mode, a virtual keyboard obstructs the display area (work area) on the second display (Fig. 2C) in response the selection input (710 a) via the first display to switch to the desktop mode.
Regarding Claim 5, Park discloses the IHS of claim 4, wherein the program instructions, upon execution by the processor, further cause the IHS to: receive input from a user via the task or application switcher; and in response to the input, produce a selected task or application in the one or more areas (Park, [0086] “Referring to FIG. 7E, according to the selection input 701a for canceling normal tablet mode, the electronic device 101 may switch to the desktop mode and may display the screen 210 according to the desktop mode” Park teaches receive the selection input (710 a) for canceling normal tablet mode, the electronic device 101 may switch to the desktop mode and may display the screen 210  with the keyboard according to the desktop mode”.
Regarding Claim 12, Park discloses the IHS of claim 1, wherein the program instructions, upon execution by the processor, further cause the IHS to: determine that the keyboard is removed from the second display; and in response to the determination, restore the work area on the second display (Park, [0099] FIGS. 11A to 11C are diagrams illustrating a function/functions or an operation/operations of switching to a tablet mode from a desktop mode” and [0102] “Referring to FIG. 11C, the electronic device 101 may display the switch confirmation message 1103 on at least one of the internal displays 160a and 160b. The electronic device 101 may receive input on the switch confirmation message 1103 and may perform a function/operation corresponding to the received input” Park teaches the keyboard is moved from the second display (160b) and restore the work area on the second display when the switching to a tablet mode from a desktop mode is performed.
Regarding Claim 13, Park discloses the IHS of claim 1, wherein the program instructions, upon execution by the processor, further cause the IHS to: determine that the keyboard is removed from the second display; and in response to the determination, produce a task or application switcher via the first display (Park, [0099] FIGS. 11A to 11C are diagrams illustrating a function/functions or an operation/operations of switching to a tablet mode from a desktop mode” and [0102] “Referring to FIG. 11C, the electronic device 101 may display the switch confirmation message 1103 on at least one of the internal displays 160a and 160b. The electronic device 101 may receive input on the switch confirmation message 1103 and may perform a function/operation corresponding to the received input” Park teaches the keyboard is moved from the second display (160b) and restore the work area on the second display when the task for switching to a tablet mode from a desktop mode is performed via the first display (see Fig. 11C).
Regarding Claim14, Park discloses the IHS of claim 13, wherein the program instructions, upon execution by the processor, further cause the IHS to: receive input from a user via the task or application switcher; and in response to the input, produce a selected task or application in an area of the second display previously obstructed by the keyboard (Park, [0086] “Referring to FIG. 7E, according to the selection input 701a for canceling normal tablet mode, the electronic device 101 may switch to the desktop mode and may display the screen 210 according to the desktop mode” Park teaches receive the selection input (710 a) for canceling normal tablet mode, the electronic device 101 may switch to the desktop mode and may display the screen 210  with the keyboard obstructing the second display area according to the desktop mode”.
Regarding Claim 15, Park discloses the IHS of claim 14, wherein the input further comprises a supermax command (Park, [0076] “Alternatively, in extended 
Regarding Claim 16, Park discloses the IHS of claim 15, wherein the program instructions, upon execution by the processor, and in response to the supermax command, further cause the IHS to: produce a first half of the selected task or application covering an entire display surface of the first display; and produce a second half of the selected task or application covering an entire display surface of the second display (Park, [0076] “Alternatively, in extended tablet mode, as illustrated in FIG. 5C, the first screen 200 may include a screen on which a part, and the remaining part of a single predetermined object, are visually and contiguously displayed on the internal displays 160a and 160b” Park teaches an extended tablet mode (referred as to a supermax command) in which a single predetermined object is covering an entire display surface of the first display and covering an entire display surface of the second display (Fig. 5C).
Regarding Claim 17 (Currently amended) Park in view of Perelli discloses a method (Park, abstract, “a control method”) comprising: producing a work area on a second display of an Information Handling System (IHS), wherein the second display is coupled to a first display via a hinge; 
detecting that a removeable keyboard is placed directly [[on top]] of the surface of second display (Perelli, Figs. 1, 3, Col. 4, lines 33-37 “The first electronic subassembly 102 includes a display device 200 on the display side 203 of the housing 106. The display device 200 may be similar to the display device 110…may be an electronic display, such as a touchscreen, liquid crystal display” and Fig. 2, Col. 2 lines 52-57 ”The first electronic subassembly 102 includes a housing 106 to which a first input device 112 is engaged. The housing 106 has an input side 201…(shown in FIG. 2). The first input device 112 is shown as a keyboard having keys that are accessible on the input side 201 of the housing 106” Perelli teaches an electric subassembly 102 includes a first input device 112 as a removable keyboard is detected to place directly of the touchscreen surface of 2nd display 200 via an accessible input side 201 of the housing 206 (Fig. 2). 
in response to the detection, reducing the work area on the second display into one or more areas unobstructed by the keyboard wherein the location of the reduced work area on the second display depends on the location of the keyboard on the second display.; 
Claim 17 is substantially similar to claim 1 is rejected based on similar analyses.
	determining that the keyboard is removed from the second display; and in response to the determination, restoring the work area on the second display. 
Claim 17 is substantially similar to claim 12 is rejected based on similar analyses.
Regarding Claim 18, Park discloses the method of claim 17, further comprising: prior to reducing and restoring the work area, producing an application or task switcher on the first display; and receiving a user's selection via the application or task switcher (Park, [0085] “Referring to FIG. 7C, according to the selection input 701b for canceling extended tablet mode, the electronic device 101 may switch to normal tablet mode and may display a screen according to normal tablet mode” and 0086] “Referring to FIG. 7E, according to the selection input 701a for canceling normal tablet mode, the electronic device 101 may switch to the desktop mode and may display the screen 210 according to the desktop mode” Park teaches receive the selection input (710 a) for canceling normal tablet mode, the electronic device 101 may switch to the desktop mode and may display the screen 210  with the keyboard reducing the work area according to the desktop mode or restore the work area according to the normal table mode”.
Regarding Claim 19 (Currently amended), Park in view of Perelli discloses a hardware memory device having program instructions stored thereon that, upon execution by a processor of an Information Handling System (IHS) (Park, [0128] “an instruction stored in machine-readable storage media (e.g., internal memory 136 or external memory 138). The instruction, when executed by a processor (e.g., processor 120), cause the IHS to: produce a work area on a second display of the IHS, wherein the second display is coupled to a first display via a hinge; detect removable that a keyboard is placed directly [[on top]] of the surface of second display; in response to the detection, reduce the work area on the second display into one or more areas unobstructed by the keyboard; determine that the keyboard is removed from the second display; and in response to the determination, restore the work area on the second display.  
Claim 19 is substantially similar to claim 17 is rejected based on similar analyses.
Regarding Claim 20, Park discloses the hardware memory device of claim 19, wherein the program instructions, upon execution by the processor, further cause the IHS to: prior to reducing and restoring the work area, produce an application or task switcher on the first display; and receive a user's selection via the application or task switcher.
Claim 20 is substantially similar to claim 18 is rejected based on similar analyses.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable by Park et al. (U.S. 2019/0114133 A1) in view of Perelli et al. (U.S. 9,946,308 B1) and further in view of Kim et al. (U.S. 2019/00442066 A1).  
Regarding Claim 6, the IHS of claim 1, Park does not explicitly teach wherein to produce the work area, the program instructions, upon execution, further cause the IHS to: identify a posture between the first display and the second display; and select at least one of: format or contents, of the work area, in response to the identification.
However, Kim teaches wherein to produce the work area, the program instructions, upon execution, further cause the IHS to: identify a posture between the first display and the second display; and select at least one of: format or contents, of the work area, in response to the identification (Kim, [0086] [0087] [0088] “In FIG. 3b, the angle between the first display 310 and the second display 320 may be substantially 0 degrees, and this position may be denoted a closed state of the second display 320. FIGS. 3c and 3d illustrate a state in which the second display 320 is in a fully opened position, the angle between the displays 310 and 310 may reach up to 205 degrees, the angle at which the second display 320 is opened is not limited to 
Park, Perelli and Kim are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Park and Kim are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Park to utilize a posture between the first and second displays (as taught by Kim) in order to identify the posture between the first display and the second display because Kim can provide identify a posture between the first display 310 and second display 320, the angle between two display can be  30, 60 (as a stand posture at an acute angle) or 120, 150 (as a tent posture at an obtuse angle) in response to the identification state as closed state or fully opened state (Kim, Fig. 3b, 3c, 3d, [0086] [0087] [0088]). Doing so, it may provide various functions according to its arrangement, relationship in position between two displays, and the way the user grasps the electronic device (Kim, [0009]).
Regarding Claim 7, the IHS of claim 6, Park as modified does not explicitly teach wherein the posture is identified as a laptop posture in response to the first display being placed at an obtuse angle with respect to the second display, and the second display being placed in a horizontal position with a display surface facing up. 
	However, Kim teaches wherein the posture is identified as a laptop posture in response to the first display being placed at an obtuse angle with respect to the second display, and the second display being placed in a horizontal position with a display surface facing up (Kim, [0088] “the angle at which the second display 320 is opened is not limited to one angle, the second display 320 may be opened at 120 degrees, 150 degrees” Kim teaches the first display can be placed an obtuse angle (120, 150 degrees) with the second display on the horizontal position (see Fig. 3C).
	Park, Perelli and Kim are combinable see rationale in claim 6.
Regarding Claim 8, the IHS of claim 6, Park as modified does not explicitly teach wherein the posture is identified as a canvas posture in response to the first display being placed at a straight angle with respect to the second display, and the first and second displays being placed in a horizontal position with first and second display surfaces facing up.  
However, Kim teaches wherein the posture is identified as a canvas posture in response to the first display being placed at a straight angle with respect to the second display, and the first and second displays being placed in a horizontal position with first and second display surfaces facing up (Kim, [0088] “the angle at which the second display 320 is opened is not limited to one angle, the second display 
Park, Perelli and Kim are combinable see rationale in claim 6.
Regarding Claim 9, the IHS of claim 6, Park does not explicitly teach wherein the posture is identified as a tablet posture in response to: a first display surface of the first display being placed facing up, and a back surface of the first display being placed against a back surface of the second display.  
However, Kim teaches wherein the posture is identified as a tablet posture in response to: a first display surface of the first display being placed facing up, and a back surface of the first display being placed against a back surface of the second display (Kim,  [0140] “Referring to FIG. 9, according to an embodiment of the present disclosure, the stand mode may mean a state in which an angle is formed by a hinge between the two displays so that the electronic device may stand against the surface (also referred to as an underneath surface or contact surface) contacted by the respective side surfaces of the bodies including the two displays” Kim teaches a tablet posture wherein a first display surface of the first display being placed facing up, and a back surface of the first display being placed against a back surface of the second display (see Figs 9, 13 as a stand mode).
Park, Perelli and Kim are combinable see rationale in claim 6.
Regarding Claim 10, the IHS of claim 6, Park as modified does not explicitly teach wherein the posture is identified as a stand posture in response to the first display being placed at an acute angle with respect to the second display.  
wherein the posture is identified as a stand posture in response to the first display being placed at an acute angle with respect to the second display (Kim, [0088] “the angle at which the second display 320 is opened is not limited to one angle, the second display 320 may be opened at 30, 60 degrees (as a stand posture at an acute angle)” Kim teaches the first display can be placed an acute angle (30, 60 degrees) with the second display on the horizontal position as a stand posture (see Fig. 13, table mode).
Park, Perelli and Kim are combinable see rationale in claim 6.
Regarding Claim 11, the IHS of claim 6, Park as modified does not explicitly teach wherein the posture is identified as a tent posture in response to the first display surface of the first display being placed at an obtuse angle with respect to a second display surface of the second display.  
However, Kim teaches wherein the posture is identified as a tent posture in response to the first display surface of the first display being placed at an obtuse angle with respect to a second display surface of the second display  (Kim, [0088] “the angle at which the second display 320 is opened is not limited to one angle, the second display 320 may be opened at 120 degrees, 150 degrees” Kim teaches the first display can be placed an obtuse angle (120, 150 degrees) with the second display on as a tent posture (see Fig. 3C).
	Park, Perelli and Kim are combinable see rationale in claim 6.
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611